 
 
II 
110th CONGRESS 1st Session 
S. 1508 
IN THE SENATE OF THE UNITED STATES 
 
May 24, 2007 
Mr. Dorgan introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and expand various tax incentives for production of renewable energy and clean energy sources, and for other purposes. 
 
 
1.Short title; etc 
(a)Short titleThis Act may be cited as the Clean Energy Production Tax Incentives Act of 2007. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; etc. 
TITLE I—Clean energy production tax incentives 
Sec. 101. Extension of and increase in renewable electricity production credit. 
Sec. 102. Modifications to credit for clean renewable energy bonds. 
Sec. 103. Extension of qualifying advanced clean coal project credit. 
Sec. 104. Clean coal energy bonds. 
Sec. 105. Credit for capture and storage or use of carbon dioxide. 
Sec. 106. Carbon dioxide capture bonds. 
Sec. 107. Incentives for investment in electric transmission property. 
Sec. 108. Electric transmission property bonds. 
Sec. 109. Extension and modification of investment credit for qualified fuel cell property, qualified microturbine property, and solar property. 
TITLE II—Revenue provisions 
Sec. 201. Tax treatment of controlled foreign corporations established in tax havens. 
Sec. 202. Taxation of income of controlled foreign corporations attributable to imported property. 
Sec. 203. Modification of effective date of leasing provisions of the American Jobs Creation Act of 2004. 
Sec. 204. Clarification of economic substance doctrine. 
Sec. 205. Penalty for understatements attributable to transactions lacking economic substance, etc. 
Sec. 206. Denial of deduction for interest on underpayments attributable to noneconomic substance transactions.  
IClean energy production tax incentives 
101.Extension of and increase in renewable electricity production credit 
(a)ExtensionParagraphs (1), (2), (3), (4), (5), (6), (7), and (9) of section 45(d) (relating to qualified facilities) is amended by striking January 1, 2009 each place it appears and inserting January 1, 2019. 
(b)Increase in credit rate 
(1)In generalParagraph (1) of section 45(a) is amended by striking 1.5 cents and inserting 2.1 cents. 
(2)Modification of inflation adjustment 
(A)In generalSection 45(e)(2)(B) (defining inflation adjustment factor) is amended by inserting (calendar year 2006 in the case of the 2.1 cent amount in subsection (a)) after 1992. 
(B)Conforming amendmentParagraph (2) of section 45(b) is amended by striking 1.5 cent and inserting 2.1 cent. 
(3)Effective dateThe amendments made by this subsection shall apply to electricity produced and sold after the date of the enactment of this Act. 
102.Modifications to credit for clean renewable energy bonds 
(a)Increase in amount of bonds designated; 10 year extension 
(1)In generalSubsection (f) of section 54 is amended to read as follows: 
 
(f)Limitation on amount of bonds designated 
(1)National limitationThere is a national clean renewable energy bond limitation for each calendar year. Such limitation is $1,000,000,000 for 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017, and zero thereafter. 
(2)Allocation by secretaryThe national clean renewable energy bond limitation for a calendar year shall be allocated by the Secretary among qualified projects in such manner as the Secretary determines appropriate, except that the Secretary may not allocate more than $625,000,000 of such limitation for each calendar year to finance qualified projects of qualified borrowers which are governmental bodies. . 
(2)Conforming amendmentSection 54 is amended by striking subsection (m). 
(b)Additional period for reimbursement of costs paid by borrowerSection 54(d)(2)(C) is amended by striking clause (iii) and inserting the following new clause: 
 
(iii)the reimbursement is made not later than 18 months after the date the original expenditure is paid or, if later, the date that the project is placed in service or abandoned. 
In no event may the reimbursement under clause (iii) be made more than 3 years after the date the original expenditure is paid.. 
(c)Clarification of ratable principal amortization requirement 
(1)In generalParagraph (5) of section 54(l) is amended to read as follows: 
 
(5)Ratable principal amortization requiredA bond shall not be treated as a clean renewable energy bond unless it is part of an issue which provides for an equal amount of principal to be paid by the qualified issuer during each 12-month period that the issue is outstanding (other than the first 12-month period). . 
(2)Conforming amendmentThe third sentence of section 54(e)(2) is amended by striking subsection (l)(6) and inserting Subsection (l)(5). 
(d)Maximum term of issueThe second sentence of section 54(e)(2) is amended by inserting the greater of 15 years or after Such maximum term shall be. 
(e)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to obligations issued after December 31, 2006. 
(2)Annual bond limitationThe amendments made by subsection (a) shall apply to obligations issued after December 31, 2007. 
103.Extension of qualifying advanced clean coal project credit 
(a)In generalParagraph (3) of section 48A(d)(3) (relating to aggregate credits) is amended to read as follows: 
 
(3)Aggregate credit limitations 
(A)Initial allocations 
(i)In generalThe aggregate credits allowed under subsection (a) for projects certified by the Secretary under paragraph (2) with respect to which an application has been accepted under paragraph (2)(C) before January 1, 2008, may not exceed $1,300,000,000. 
(ii)Particular projectsOf the dollar amount in clause (i), the Secretary is authorized to certify— 
(I)$800,000,000 for integrated gasification combined cycle projects, and 
(II)$500,000,000 for projects which use other advanced coal-based generation technologies. 
(iii)PrioritiesThe Secretary shall give high priority to projects that incorporate capture and long-term storage of carbon dioxide, including carbon dioxide enhanced oil recovery. 
(iv)Carryover 
(I)In generalIf the dollar amount under clause (i) exceeds the amount allocated to all projects for which an application has been accepted before January 1, 2008, the dollar amount under subparagraph (B)(i) for calendar year 2007 shall be increased by the amount of such excess. 
(II)AllocationAny amount redistributed under clause (i) shall be allocated to the same category under subparagraph (B)(ii) as the category of the original project to which it was allocated. 
(B)Annual allocation 
(i)In generalIn the case of projects with respect to which an application has been accepted under paragraph (2)(C) in any calendar year after 2007 and before 2018, the aggregate credits allowed under subsection (a) for all projects accepted in such calendar year may not exceed $750,000,000. 
(ii)Particular projectsOf the dollar amount in clause (i) with respect to any calendar year, the Secretary is authorized to certify— 
(I)$550,000,000 for integrated gasification combined cycle projects, and 
(II)$200,000,000 for projects which use other advanced coal-based generation technologies. 
(iii)PrioritiesThe Secretary shall give high priority to projects that incorporate capture and long-term storage of carbon dioxide, including for carbon dioxide enhanced oil recovery, permanent geological storage, or other purposes. 
(iv)CarryoversIf for any calendar year the dollar amount under subclause (I) or (II) of clause (ii) exceeds the amount allocated to all projects for which an application has been accepted during such calendar year, such dollar amount for the following calendar year shall be increased by the amount of such excess. 
(C)Redistributions 
(i)In generalIf any dollar amount allocated to a project under this paragraph has been revoked pursuant to paragraph (2)(D), then the dollar amount under subparagraph (B)(i) for the next available calendar year shall be increased by the amount of the dollar amount so revoked. 
(ii)AllocationAny amount redistributed under clause (i) shall be allocated to the same category under subparagraph (B)(ii) as the category of the original project to which it was allocated. . 
(b)Conforming amendments 
(1)Application deadlineThe second sentence of section 48A(d)(3)(A) is amended to read as follows: No application may be submitted for certification under this paragraph after December 31, 2017. 
(2)Review and redistributionSubsection (d) of section 48A is amended by striking paragraph (4). 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
104.Clean coal energy bonds 
(a)In generalSubpart H of part IV of subchapter A of chapter 1 is amended by adding at the end the following new section: 
 
54A.Credit to holders of clean coal energy bonds 
(a)Allowance of creditIf a taxpayer holds a clean coal energy bond on 1 or more credit allowance dates of the bond occurring during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates. 
(b)Amount of credit 
(1)In generalThe amount of the credit determined under this subsection with respect to any credit allowance date for a clean coal energy bond is 25 percent of the annual credit determined with respect to such bond. 
(2)Annual creditThe annual credit determined with respect to any clean coal energy bond is the product of— 
(A)the credit rate determined by the Secretary under paragraph (3) for the day on which such bond was sold, multiplied by 
(B)the outstanding face amount of the bond. 
(3)DeterminationFor purposes of paragraph (2), with respect to any clean coal energy bond, the Secretary shall determine daily or cause to be determined daily a credit rate which shall apply to the first day on which there is a binding, written contract for the sale or exchange of the bond. The credit rate for any day is the credit rate which the Secretary or the Secretary’s designee estimates will permit the issuance of clean coal energy bonds with a specified maturity or redemption date without discount and without interest cost to the qualified issuer. 
(4)Credit allowance dateFor purposes of this section, the term credit allowance date means— 
(A)March 15, 
(B)June 15, 
(C)September 15, and 
(D)December 15. 
Such term also includes the last day on which the bond is outstanding. 
(5)Special rule for issuance and redemptionIn the case of a bond which is issued during the 3-month period ending on a credit allowance date, the amount of the credit determined under this subsection with respect to such credit allowance date shall be a ratable portion of the credit otherwise determined based on the portion of the 3-month period during which the bond is outstanding. A similar rule shall apply when the bond is redeemed or matures. 
(c)Limitation based on amount of taxThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under this part (other than subpart C, this subpart and section 1400N(l)). 
(d)Clean coal energy bondFor purposes of this section— 
(1)In generalThe term clean coal energy bond means any bond issued as part of an issue if— 
(A)the bond is issued by a qualified issuer pursuant to an allocation by the Secretary to such issuer of a portion of the national clean coal energy bond limitation under subsection (f)(2), 
(B)95 percent or more of the proceeds from the sale of such issue are to be used for capital expenditures incurred by qualified borrowers for 1 or more qualified projects, 
(C)the qualified issuer designates such bond for purposes of this section and the bond is in registered form, and 
(D)the issue meets the requirements of subsection (h). 
(2)Qualified project; special use rules 
(A)In generalThe term qualified project means a qualifying advanced coal project (as defined in section 48A(c)(1)) placed in service by a qualified borrower. 
(B)Refinancing rulesFor purposes of paragraph (1)(B), a qualified project may be refinanced with proceeds of a clean coal energy bond only if the indebtedness being refinanced (including any obligation directly or indirectly refinanced by such indebtedness) was originally incurred by a qualified borrower after the date of the enactment of this section. 
(C)ReimbursementFor purposes of paragraph (1)(B), a clean coal energy bond may be issued to reimburse a qualified borrower for amounts paid after the date of the enactment of this section with respect to a qualified project, but only if— 
(i)prior to the payment of the original expenditure, the qualified borrower declared its intent to reimburse such expenditure with the proceeds of a clean coal energy bond, 
(ii)not later than 60 days after payment of the original expenditure, the qualified issuer adopts an official intent to reimburse the original expenditure with such proceeds, and 
(iii)the reimbursement is made not later than 18 months after the date the original expenditure is paid or, if later, the date that the project is placed in service or abandoned. In no event may the reimbursement under clause (iii) be made more than 3 years after the date the original expenditure is paid.
(D)Treatment of changes in useFor purposes of paragraph (1)(B), the proceeds of an issue shall not be treated as used for a qualified project to the extent that a qualified borrower takes any action within its control which causes such proceeds not to be used for a qualified project. The Secretary shall prescribe regulations specifying remedial actions that may be taken (including conditions to taking such remedial actions) to prevent an action described in the preceding sentence from causing a bond to fail to be a clean coal energy bond. 
(e)Maturity limitations 
(1)Duration of termA bond shall not be treated as a clean coal energy bond if the maturity of such bond exceeds the maximum term determined by the Secretary under paragraph (2) with respect to such bond. 
(2)Maximum termDuring each calendar month, the Secretary shall determine the maximum term permitted under this paragraph for bonds issued during the following calendar month. Such maximum term shall be the greater of 15 years or the term which the Secretary estimates will result in the present value of the obligation to repay the principal on the bond being equal to 50 percent of the face amount of such bond. Such present value shall be determined without regard to the requirements of subsection (l)(5) and using as a discount rate the average annual interest rate of tax of tax-exempt obligations having a term of 10 years or more which are issued during the month. If the term as so determined is not a multiple of a whole year, such term shall be rounded to the next highest whole year. 
(f)Limitation on amount of bonds designated 
(1)National limitationThere is a national clean coal energy bond limitation of $5,000,000,000. 
(2)Allocation by secretaryThe Secretary shall allocate the amount described in paragraph (1) among qualified projects in such manner as the Secretary determines appropriate, except that the Secretary may not allocate more than $3,125,000,000 of the national clean coal energy bond limitation to finance qualified projects of qualified borrowers which are public power entities. 
(g)Credit included in gross incomeGross income includes the amount of the credit allowed to the taxpayer under this section (determined without regard to subsection (c)) and the amount so included shall be treated as interest income. 
(h)Special rules relating to expenditures 
(1)In generalAn issue shall be treated as meeting the requirements of this subsection if, as of the date of issuance, the qualified issuer reasonably expects— 
(A)at least 95 percent of the proceeds from the sale of the issue are to be spent for 1 or more qualified projects within the 5-year period beginning on the date of issuance of the clean energy bond, 
(B)a binding commitment with a third party to spend at least 10 percent of the proceeds from the sale of the issue will be incurred within the 6-month period beginning on the date of issuance of the clean energy bond or, in the case of a clean energy bond the proceeds of which are to be loaned to 2 or more qualified borrowers, such binding commitment will be incurred within the 6-month period beginning on the date of the loan of such proceeds to a qualified borrower, and 
(C)such projects will be completed with due diligence and the proceeds from the sale of the issue will be spent with due diligence. 
(2)Extension of periodUpon submission of a request prior to the expiration of the period described in paragraph (1)(A), the Secretary may extend such period if the qualified issuer establishes that the failure to satisfy the 5-year requirement is due to reasonable cause and the related projects will continue to proceed with due diligence. 
(3)Failure to spend required amount of bond proceeds within 5 yearsTo the extent that less than 95 percent of the proceeds of such issue are expended by the close of the 5-year period beginning on the date of issuance (or if an extension has been obtained under paragraph (2), by the close of the extended period), the qualified issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142. 
(i)Special rules relating to arbitrageA bond which is part of an issue shall not be treated as a clean coal energy bond unless, with respect to the issue of which the bond is a part, the qualified issuer satisfies the arbitrage requirements of section 148 with respect to proceeds of the issue. 
(j)Cooperative electric company; clean coal energy bond lender; public power entity; qualified borrowerFor purposes of this section— 
(1)Cooperative electric companyThe term cooperative electric company means a mutual or cooperative electric company described in section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric utility which has received a loan or loan guarantee under the Rural Electrification Act. 
(2)Clean coal energy bond lenderThe term clean coal energy bond lender means a lender which is a cooperative which is owned by, or has outstanding loans to, 100 or more cooperative electric companies and is in existence on February 1, 2002, and shall include any affiliated entity which is controlled by such lender. 
(3)Public power entityThe term public power entity means a State utility with a service obligation, as such terms are defined in section 217 of the Federal Power Act (as in effect on the date of the enactment of this paragraph). 
(4)Qualified issuerThe term qualified issuer means— 
(A)a clean coal energy bond lender, 
(B)a cooperative electric company, or 
(C)a public power entity. 
(5)Qualified borrowerThe term qualified borrower means— 
(A)a mutual or cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C), or 
(B)a public power entity. 
(k)Special rules relating to pool bondsNo portion of a pooled financing bond may be allocable to any loan unless the borrower has entered into a written loan commitment for such portion prior to the issue date of such issue. 
(l)Other definitions and special rulesFor purposes of this section— 
(1)BondThe term bond includes any obligation. 
(2)Pooled financing bondThe term pooled financing bond shall have the meaning given such term by section 149(f)(4)(A). 
(3)Partnership; s corporation; and other pass-thru entities 
(A)In generalUnder regulations prescribed by the Secretary, in the case of a partnership, trust, S corporation, or other pass-thru entity, rules similar to the rules of section 41(g) shall apply with respect to the credit allowable under subsection (a). 
(B)No basis adjustmentRules similar to the rules under section 1397E(l) shall apply. 
(4)Bonds held by regulated investment companiesIf any clean coal energy bond is held by a regulated investment company, the credit determined under subsection (a) shall be allowed to shareholders of such company under procedures prescribed by the Secretary. 
(5)Ratable principal amortization requiredA bond shall not be treated as a clean coal energy bond unless it is part of an issue which provides for one-half of the principal amount of the issue to be paid in equal amounts in each 12-month period the issue in outstanding (excluding the first 2 12-month periods the issue is outstanding) prior to the year in which the issue matures. 
(6)ReportingIssuers of clean coal energy bonds shall submit reports similar to the reports required under section 149(e). 
(m)TerminationThis section shall not apply with respect to any bond issued after December 31, 2017. . 
(b)ReportingSubsection (d) of section 6049 (relating to returns regarding payments of interest) is amended by adding at the end the following new paragraph: 
 
(9)Reporting of credit on clean coal energy bonds 
(A)In generalFor purposes of subsection (a), the term interest includes amounts includible in gross income under section 54A(g) and such amounts shall be treated as paid on the credit allowance date (as defined in section 54A(b)(4)). 
(B)Reporting to corporations, etcExcept as otherwise provided in regulations, in the case of any interest described in subparagraph (A), subsection (b)(4) shall be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such subsection. 
(C)Regulatory authorityThe Secretary may prescribe such regulations as are necessary or appropriate to carry out the purposes of this paragraph, including regulations which require more frequent or more detailed reporting. . 
(c)Clerical amendmentThe table of sections for subpart H of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 54A. Credit to holders of clean coal energy bonds.  . 
(d)Issuance of regulationsThe Secretary of the Treasury shall issues regulations required under section 54A of the Internal Revenue Code of 1986 (as added by this section) not later than 120 days after the date of the enactment of this Act. 
(e)Effective dateThe amendments made by this section shall apply to bonds issued after December 31, 2007. 
105.Credit for capture and storage or use of carbon dioxide 
(a)Tax credit for carbon dioxide captured from industrial sources and used in enhanced oil and natural gas recovery, and for other purposes 
(1)In generalSubpart D of part IV of subchapter A of chapter 1 (relating to business credits) is amended by adding at the end the following new section: 
 
45O.Credit for capture and storage or use of carbon dioxide 
(a)General ruleFor purposes of section 38, the captured carbon dioxide tertiary injectant credit for any taxable year is an amount equal to the product of— 
(1)the credit amount, and 
(2)the qualified captured carbon dioxide which is attributable to the taxpayer. 
(b)Credit amountFor purposes of this section— 
(1)In generalThe credit amount is $0.75 per 1,500 standard cubic feet of qualified captured carbon dioxide. 
(2)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2007, there shall be substituted for the $0.75 amount under paragraph (1) an amount equal to the product of— 
(A)$0.75, multiplied by 
(B)the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2006 for 1990. 
(3)Credit amount for capture and storageIn the case of carbon dioxide which is qualified captured carbon dioxide by reason of subsection (c)(1)(D)(i), paragraphs (1) and (2) shall be applied by substituting $1.00 for $0.75 each place it appears. 
(c)Qualified captured carbon dioxideFor purposes of this section— 
(1)In generalThe term qualified captured carbon dioxide means carbon dioxide captured within the United States (within the meaning of section 638(1)) or a possession of the United States (within the meaning of section 638(2)) from an anthropogenic source that— 
(A)would otherwise be released into the atmosphere as industrial emission of greenhouse gas, 
(B)is measurable at the source of capture, 
(C)is compressed, treated, and (if necessary) transported via pipeline, and 
(D)is— 
(i)permanently sequestered in saline or other underground formations, or 
(ii)sold or used as a tertiary injectant in a qualified enhanced oil or natural gas recovery project and permanently sequestered in geological formations as a result of such project. 
(2)Recycled carbon dioxideThe term qualified captured carbon dioxide includes the initial deposit of captured carbon dioxide used as a tertiary injectant. Such term does not include carbon dioxide that is re-captured, recycled, and re-injected as part of the enhanced oil or natural gas recovery project. 
(3)Anthropogenic sourceAn anthropogenic source of carbon dioxide is an industrial source, including any coal or natural gas fired electrical generating power station, and facilities related to such source. 
(4)Qualified enhanced oil or natural gas recovery projectThe term qualified enhanced oil or natural gas recovery project has the meaning given the term qualified enhanced oil recovery project by section 43(c)(2), by substituting crude oil or natural gas for crude oil in subparagraph (A)(i) thereof. 
(5)Tertiary injectantThe term tertiary injectant has the same meaning as when used in section 193(b)(1). . 
(2)Credit treated as part of general business creditSection 38(b) (relating to general business credit) is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end of following new paragraph: 
 
(32)the captured carbon dioxide tertiary injectant credit determined under section 45O(a). . 
(3)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 45O. Credit for capture and storage or use of carbon dioxide.  . 
(4)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after the date of the enactment of this Act. 
(b)Class life of carbon dioxide distribution pipelines 
(1)In generalSubparagraph (D) of section 168(e)(3) (relating to 10-year property) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause: 
 
(iii)any pipeline used primarily for the distribution of carbon dioxide for use as a tertiary injectant (within the meaning of section 193(b)(1)) for a qualified enhanced oil or natural gas recovery project (as defined in section 45O(c)(4)) and the original use of which commences with the taxpayer after the date of the enactment of Clean Energy Production Tax Incentives Act of 2007. . 
(2)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
106.Carbon dioxide capture bonds 
(a)In generalSubpart H of part IV of subchapter A of chapter 1, as amended by this Act, is amended by adding at the end the following new section: 
 
54B.Credit to holders of carbon dioxide capture bonds 
(a)Allowance of creditIf a taxpayer holds a carbon dioxide capture bond on 1 or more credit allowance dates of the bond occurring during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates. 
(b)Amount of credit 
(1)In generalThe amount of the credit determined under this subsection with respect to any credit allowance date for a carbon dioxide capture bond is 25 percent of the annual credit determined with respect to such bond. 
(2)Annual creditThe annual credit determined with respect to any carbon dioxide capture bond is the product of— 
(A)the credit rate determined by the Secretary under paragraph (3) for the day on which such bond was sold, multiplied by 
(B)the outstanding face amount of the bond. 
(3)DeterminationFor purposes of paragraph (2), with respect to any carbon dioxide capture bond, the Secretary shall determine daily or cause to be determined daily a credit rate which shall apply to the first day on which there is a binding, written contract for the sale or exchange of the bond. The credit rate for any day is the credit rate which the Secretary or the Secretary’s designee estimates will permit the issuance of carbon dioxide capture bonds with a specified maturity or redemption date without discount and without interest cost to the qualified issuer. 
(4)Credit allowance dateFor purposes of this section, the term credit allowance date means— 
(A)March 15, 
(B)June 15, 
(C)September 15, and 
(D)December 15. 
Such term also includes the last day on which the bond is outstanding. 
(5)Special rule for issuance and redemptionIn the case of a bond which is issued during the 3-month period ending on a credit allowance date, the amount of the credit determined under this subsection with respect to such credit allowance date shall be a ratable portion of the credit otherwise determined based on the portion of the 3-month period during which the bond is outstanding. A similar rule shall apply when the bond is redeemed or matures. 
(c)Limitation based on amount of taxThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under this part (other than subpart C, this subpart and section 1400N(l)). 
(d)Carbon dioxide capture bondFor purposes of this section— 
(1)In generalThe term carbon dioxide capture bond means any bond issued as part of an issue if— 
(A)the bond is issued by a qualified issuer pursuant to an allocation by the Secretary to such issuer of a portion of the national carbon dioxide capture bond limitation under subsection (f)(2), 
(B)95 percent or more of the proceeds from the sale of such issue are to be used for capital expenditures incurred by qualified borrowers for 1 or more qualified projects, 
(C)the qualified issuer designates such bond for purposes of this section and the bond is in registered form, and 
(D)the issue meets the requirements of subsection (h). 
(2)Qualified project; special use rules 
(A)Qualified projectThe term qualified project means a project placed in service by a qualified borrower for the processing of qualified captured carbon dioxide (as defined in section 45O(c)(1)). 
(B)Refinancing rulesFor purposes of paragraph (1)(B), a qualified project may be refinanced with proceeds of a carbon dioxide capture bond only if the indebtedness being refinanced (including any obligation directly or indirectly refinanced by such indebtedness) was originally incurred by a qualified borrower after the date of the enactment of this section. 
(C)ReimbursementFor purposes of paragraph (1)(B), a carbon dioxide capture bond may be issued to reimburse a qualified borrower for amounts paid after the date of the enactment of this section with respect to a qualified project, but only if— 
(i)prior to the payment of the original expenditure, the qualified borrower declared its intent to reimburse such expenditure with the proceeds of a carbon dioxide capture bond, 
(ii)not later than 60 days after payment of the original expenditure, the qualified issuer adopts an official intent to reimburse the original expenditure with such proceeds, and 
(iii)the reimbursement is made not later than 18 months after the date the original expenditure is paid or, if later, the date that the project is placed in service or abandoned. In no event may the reimbursement under clause (iii) be made more than 3 years after the date the original expenditure is paid.
(D)Treatment of changes in useFor purposes of paragraph (1)(B), the proceeds of an issue shall not be treated as used for a qualified project to the extent that a qualified borrower takes any action within its control which causes such proceeds not to be used for a qualified project. The Secretary shall prescribe regulations specifying remedial actions that may be taken (including conditions to taking such remedial actions) to prevent an action described in the preceding sentence from causing a bond to fail to be a carbon dioxide capture bond. 
(e)Maturity limitations 
(1)Duration of termA bond shall not be treated as a carbon dioxide capture bond if the maturity of such bond exceeds the maximum term determined by the Secretary under paragraph (2) with respect to such bond. 
(2)Maximum termDuring each calendar month, the Secretary shall determine the maximum term permitted under this paragraph for bonds issued during the following calendar month. Such maximum term shall be the greater of 15 years or the term which the Secretary estimates will result in the present value of the obligation to repay the principal on the bond being equal to 50 percent of the face amount of such bond. Such present value shall be determined without regard to the requirements of subsection (l)(5) and using as a discount rate the average annual interest rate of tax of tax-exempt obligations having a term of 10 years or more which are issued during the month. If the term as so determined is not a multiple of a whole year, such term shall be rounded to the next highest whole year. 
(f)Limitation on amount of bonds designated 
(1)National limitationThere is a national carbon dioxide capture bond limitation of $5,000,000,000. 
(2)Allocation by secretaryThe Secretary, in consultation with the Secretary of Energy, shall allocate the amount described in paragraph (1) among qualified projects in such manner as the Secretary determines appropriate, except that the Secretary may not allocate more than $3,125,000,000 of the national carbon dioxide capture bond limitation to finance qualified projects of qualified borrowers which are public power entities. 
(g)Credit included in gross incomeGross income includes the amount of the credit allowed to the taxpayer under this section (determined without regard to subsection (c)) and the amount so included shall be treated as interest income. 
(h)Special rules relating to expenditures 
(1)In generalAn issue shall be treated as meeting the requirements of this subsection if, as of the date of issuance, the qualified issuer reasonably expects— 
(A)at least 95 percent of the proceeds from the sale of the issue are to be spent for 1 or more qualified projects within the 5-year period beginning on the date of issuance of the clean energy bond, 
(B)a binding commitment with a third party to spend at least 10 percent of the proceeds from the sale of the issue will be incurred within the 6-month period beginning on the date of issuance of the clean energy bond or, in the case of a clean energy bond the proceeds of which are to be loaned to 2 or more qualified borrowers, such binding commitment will be incurred within the 6-month period beginning on the date of the loan of such proceeds to a qualified borrower, and 
(C)such projects will be completed with due diligence and the proceeds from the sale of the issue will be spent with due diligence. 
(2)Extension of periodUpon submission of a request prior to the expiration of the period described in paragraph (1)(A), the Secretary may extend such period if the qualified issuer establishes that the failure to satisfy the 5-year requirement is due to reasonable cause and the related projects will continue to proceed with due diligence. 
(3)Failure to spend required amount of bond proceeds within 5 yearsTo the extent that less than 95 percent of the proceeds of such issue are expended by the close of the 5-year period beginning on the date of issuance (or if an extension has been obtained under paragraph (2), by the close of the extended period), the qualified issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142. 
(i)Special rules relating to arbitrageA bond which is part of an issue shall not be treated as a carbon dioxide capture bond unless, with respect to the issue of which the bond is a part, the qualified issuer satisfies the arbitrage requirements of section 148 with respect to proceeds of the issue. 
(j)Cooperative electric company; carbon dioxide capture bond lender; governmental body; qualified borrowerFor purposes of this section— 
(1)Cooperative electric companyThe term cooperative electric company means a mutual or cooperative electric company described in section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric utility which has received a loan or loan guarantee under the Rural Electrification Act. 
(2)Carbon dioxide capture bond lenderThe term carbon dioxide capture bond lender means a lender which is a cooperative which is owned by, or has outstanding loans to, 100 or more cooperative electric companies and is in existence on February 1, 2002, and shall include any affiliated entity which is controlled by such lender. 
(3)Governmental bodyFor purposes of this section, the term governmental body means any State, territory, possession of the United States, the District of Columbia, Indian tribal government, and any political subdivision thereof. 
(4)Qualified issuerThe term qualified issuer means— 
(A)a carbon dioxide capture bond lender, 
(B)a cooperative electric company, or 
(C)a governmental body. 
(5)Qualified borrowerThe term qualified borrower means— 
(A)a mutual or cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C), or 
(B)a governmental body. 
(k)Special rules relating to pool bondsNo portion of a pooled financing bond may be allocable to any loan unless the borrower has entered into a written loan commitment for such portion prior to the issue date of such issue. 
(l)Other definitions and special rulesFor purposes of this section— 
(1)BondThe term bond includes any obligation. 
(2)Pooled financing bondThe term pooled financing bond shall have the meaning given such term by section 149(f)(4)(A). 
(3)Partnership; s corporation; and other pass-thru entities 
(A)In generalUnder regulations prescribed by the Secretary, in the case of a partnership, trust, S corporation, or other pass-thru entity, rules similar to the rules of section 41(g) shall apply with respect to the credit allowable under subsection (a). 
(B)No basis adjustmentRules similar to the rules under section 1397E(l) shall apply. 
(4)Bonds held by regulated investment companiesIf any carbon dioxide capture bond is held by a regulated investment company, the credit determined under subsection (a) shall be allowed to shareholders of such company under procedures prescribed by the Secretary. 
(5)Ratable principal amortization requiredA bond shall not be treated as a carbon dioxide capture bond unless it is part of an issue which provides for an equal amount of principal to be paid by the qualified issuer during each calendar year that the issue is outstanding. 
(6)ReportingIssuers of carbon dioxide capture bonds shall submit reports similar to the reports required under section 149(e). 
(m)TerminationThis section shall not apply with respect to any bond issued after December 31, 2017. . 
(b)ReportingSubsection (d) of section 6049 (relating to returns regarding payments of interest), as amended by this Act, is amended by adding at the end the following new paragraph: 
 
(10)Reporting of credit on carbon dioxide capture bonds 
(A)In generalFor purposes of subsection (a), the term interest includes amounts includible in gross income under section 54B(g) and such amounts shall be treated as paid on the credit allowance date (as defined in section 54B(b)(4)). 
(B)Reporting to corporations, etcExcept as otherwise provided in regulations, in the case of any interest described in subparagraph (A), subsection (b)(4) shall be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such subsection. 
(C)Regulatory authorityThe Secretary may prescribe such regulations as are necessary or appropriate to carry out the purposes of this paragraph, including regulations which require more frequent or more detailed reporting. . 
(c)Clerical amendmentThe table of sections for subpart H of part IV of subchapter A of chapter 1, as amended by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 54B. Credit to holders of carbon dioxide capture bonds.  . 
(d)Issuance of regulationsThe Secretary of the Treasury shall issues regulations required under section 54B of the Internal Revenue Code of 1986 (as added by this section) not later than 120 days after the date of the enactment of this Act. 
(e)Effective dateThe amendments made by this section shall apply to bonds issued after December 31, 2007. 
107.Incentives for investment in electric transmission property 
(a)Electric transmission property investment tax credit 
(1)In GeneralSubpart D of part IV of subchapter A of chapter 1 (relating to business related credits), as amended by this Act, is amended by adding at the end the following new section: 
 
45P.Electric transmission property investment credit 
(a)In GeneralFor purposes of section 38, the amount of the electric transmission property investment credit determined under this section for any taxable year in the credit period shall be an amount equal to the applicable percentage of the basis of each qualified electric transmission property. 
(b)Applicable PercentageFor purposes of this section— 
(1)In generalThe term applicable percentage means the appropriate percentage prescribed by the Secretary for the first month of the credit period with respect to qualified electric transmission property. 
(2)Method of prescribing percentagesThe percentages prescribed by the Secretary for any month shall be percentages which will yield over a 10-year period amounts of credit under subsection (a) which have a present value equal to 80 percent of the basis of the qualified electric transmission property. 
(3)Method of discountingThe present value under paragraph (2) shall be determined— 
(A)as of the last day of the 1st year of the 10-year period referred to in paragraph (2), 
(B)by using a discount rate equal to 72 percent of the average of the annual Federal mid-term rate and the annual Federal long-term rate applicable under section 1274(d)(1) to the month applicable under subparagraph (A) or (B) of paragraph (1) and compounded annually, and 
(C)by assuming that the credit allowable under this section for any year is received on the last day of such year. 
(c)Qualified electric transmission property; qualified interstate electric transmission investment project; compliance periodFor purposes of this section— 
(1)Qualified electric transmission propertyThe term qualified electric transmission property means any section 1245 property (as defined in section 1245(a)(3)) used in the transmission at 230 or more kilovolts of electricity for sale which is part of a qualified interstate electric transmission investment project at all times during the period— 
(A)beginning on the 1st day in the compliance period on which such property is part of such an investment project, and 
(B)ending on the last day of the compliance period with respect to such property. 
(2)Qualified interstate electric transmission investment projectThe term qualified interstate electric transmission investment project means any investment project which consists of the construction of property used in the interstate transmission electricity and which is certified by the Secretary under subsection (e). 
(3)Compliance periodThe term compliance period means, with respect to any building, the period of 10 taxable years beginning with the 1st taxable year of the credit period with respect thereto. 
(d)Definition and special rules relating to credit period 
(1)Credit period definedFor purposes of this section, the term credit period means, with respect to any property, the period of 10 taxable years beginning with the taxable year in which the property is first placed in service. 
(2)Special rule for 1st year of credit period 
(A)In generalThe credit allowable under subsection (a) with respect to any property for the 1st taxable year of the credit period shall be determined by multiplying such credit by the fraction— 
(i)the numerator of which is the number of full months of such year during which such property was in service, and 
(ii)the denominator of which is 12. 
(B)Disallowed 1st year credit allowed in 11th yearAny reduction by reason of subparagraph (A) in the credit allowable (without regard to subparagraph (A)) for the 1st taxable year of the credit period shall be allowable under subsection (a) for the 1st taxable year following the credit period. 
(e)Certification of qualified interstate electric transmission investment projects 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Energy, shall establish a program identifying criteria for the certification of qualified interstate electric transmission investment projects. 
(2)Certification 
(A)Application periodEach applicant for certification under this paragraph shall submit an application meeting the requirements of subparagraph (B). 
(B)Requirements for applications for certificationAn application under subparagraph (A) shall contain such information as the Secretary may require in order to make a determination to accept or reject an application for certification. Any information contained in the application shall be protected as provided in section 552(b)(4) of title 5, United States Code. 
(C)Time to act upon applications for certificationThe Secretary shall issue a determination as to whether an applicant has met the requirements established under paragraph (1) within 60 days following the date of submittal of the application for certification. 
(D)Period of issuanceAn applicant which receives a certification shall have 5 years from the date of issuance of the certification in order to place the project in service and if such project is not placed in service by that time period then the certification shall no longer be valid. 
(3)Aggregate creditsThe aggregate credits allowed under subsection (a) for projects certified by the Secretary under paragraph (2) may not exceed $2,500,000,000. 
(f)Credits for electric cooperatives and State and local governments 
(1)Allowance of creditAny credit which would be allowable under subsection (a) with respect to an organization described in paragraph (4) shall be treated as a credit allowable under subpart C to such organization. 
(2)Use of creditAn organization described in paragraph (4) may assign, trade, sell, or otherwise transfer any credit allowable to such organization under subsection (a) to any taxpayer. 
(3)Credit not incomeA transfer under paragraph (2) of any credit allowable under subsection (a) shall not result in income for purposes of section 511. 
(4)Organization describedAn organization is described in this paragraph if such organization is— 
(A)a State or local government, or 
(B)a mutual or cooperative electric company which is described in section 501(c)(12) and exempt from tax under section 501(a). 
(g)Certifications and other reports to secretary 
(1)Certification with respect to 1st year of credit periodFollowing the close of the 1st taxable year in the credit period with respect to any qualified electric transmission property, the taxpayer shall certify to the Secretary (at such time and in such form and in such manner as the Secretary prescribes)— 
(A)the taxable year, and calendar year, in which such property was first placed in service, 
(B)the basis of such property as of the beginning of the credit period, and 
(C)such other information as the Secretary may require. In the case of a failure to make the certification required by the preceding sentence on the date prescribed therefor, unless it is shown that such failure is due to reasonable cause and not to willful neglect, no credit shall be allowable by reason of subsection (a) with respect to such property for any taxable year ending before such certification is made.
(2)Annual reports to the secretaryThe Secretary may require taxpayers to submit an information return (at such time and in such form and manner as the Secretary prescribes) for each taxable year setting forth— 
(A)the basis for the taxable year of each qualified electric transmission property of the taxpayer, and 
(B)such other information as the Secretary may require. 
(h)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section, including regulations for recapturing the credit allowed under this section where appropriate. . 
(2)Credit treated as part of general business creditSection 38(b), as amended by this Act, is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph: 
 
(33)the electric transmission property investment credit determined under section 45P(a). . 
(3)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code, as amended by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 45P. Electric transmission property investment credit.  . 
(b)Electric transmission property treated as 10-year property 
(1)In generalSubparagraph (D) of section 168(e)(3) (relating to 10-year property), as amended by this Act, is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause: 
 
(iv)any section 1245 property (as defined in section 1245(a)(3)) used in the transmission at 230 or more kilovolts of electricity for sale and the original use of which commences with the taxpayer after the date of the enactment of this clause. . 
(2)Conforming amendmentSubparagraph (E) of section 168(e)(3) is amended by inserting and before the date of the enactment of the Clean Energy Production Tax Incentives Act of 2007. 
(3)Effective dateThe amendments made by this subsection shall apply to property placed in service after the date of the enactment of this Act. 
108.Electric transmission property bonds 
(a)In generalSubpart H of part IV of subchapter A of chapter 1, as amended by this Act, is amended by adding at the end the following new section: 
 
54C.Credit to holders of electric transmission property bonds 
(a)Allowance of creditIf a taxpayer holds an electric transmission property bond on 1 or more credit allowance dates of the bond occurring during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates. 
(b)Amount of credit 
(1)In generalThe amount of the credit determined under this subsection with respect to any credit allowance date for an electric transmission property bond is 25 percent of the annual credit determined with respect to such bond. 
(2)Annual creditThe annual credit determined with respect to any electric transmission property bond is the product of— 
(A)the credit rate determined by the Secretary under paragraph (3) for the day on which such bond was sold, multiplied by 
(B)the outstanding face amount of the bond. 
(3)DeterminationFor purposes of paragraph (2), with respect to any electric transmission property bond, the Secretary shall determine daily or cause to be determined daily a credit rate which shall apply to the first day on which there is a binding, written contract for the sale or exchange of the bond. The credit rate for any day is the credit rate which the Secretary or the Secretary’s designee estimates will permit the issuance of electric transmission property bonds with a specified maturity or redemption date without discount and without interest cost to the qualified issuer. 
(4)Credit allowance dateFor purposes of this section, the term credit allowance date means— 
(A)March 15, 
(B)June 15, 
(C)September 15, and 
(D)December 15. 
Such term also includes the last day on which the bond is outstanding. 
(5)Special rule for issuance and redemptionIn the case of a bond which is issued during the 3-month period ending on a credit allowance date, the amount of the credit determined under this subsection with respect to such credit allowance date shall be a ratable portion of the credit otherwise determined based on the portion of the 3-month period during which the bond is outstanding. A similar rule shall apply when the bond is redeemed or matures. 
(c)Limitation based on amount of taxThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(1)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(2)the sum of the credits allowable under this part (other than subpart C, this subpart and section 1400N(l)). 
(d)Electric transmission property bondFor purposes of this section— 
(1)In generalThe term electric transmission property bond means any bond issued as part of an issue if— 
(A)the bond is issued by a qualified issuer pursuant to an allocation by the Secretary to such issuer of a portion of the national electric transmission property bond limitation under subsection (f)(2), 
(B)95 percent or more of the proceeds from the sale of such issue are to be used for capital expenditures incurred by qualified borrowers for 1 or more qualified projects, 
(C)the qualified issuer designates such bond for purposes of this section and the bond is in registered form, and 
(D)the issue meets the requirements of subsection (h). 
(2)Qualified project; special use rules 
(A)In generalThe term qualified project means a project for the installation of any section 1245 property (as defined in section 1245(a)(3)) used in the transmission at 230 or more kilovolts of electricity for sale and placed in service by a qualified borrower. 
(B)Refinancing rulesFor purposes of paragraph (1)(B), a qualified project may be refinanced with proceeds of an electric transmission property bond only if the indebtedness being refinanced (including any obligation directly or indirectly refinanced by such indebtedness) was originally incurred by a qualified borrower after the date of the enactment of this section. 
(C)ReimbursementFor purposes of paragraph (1)(B), an electric transmission property bond may be issued to reimburse a qualified borrower for amounts paid after the date of the enactment of this section with respect to a qualified project, but only if— 
(i)prior to the payment of the original expenditure, the qualified borrower declared its intent to reimburse such expenditure with the proceeds of an electric transmission property bond, 
(ii)not later than 60 days after payment of the original expenditure, the qualified issuer adopts an official intent to reimburse the original expenditure with such proceeds, and 
(iii)the reimbursement is made not later than 18 months after the date the original expenditure is paid or, if later, the date that the project is placed in service or abandoned. In no event may the reimbursement under clause (iii) be made more than 3 years after the date the original expenditure is paid.
(D)Treatment of changes in useFor purposes of paragraph (1)(B), the proceeds of an issue shall not be treated as used for a qualified project to the extent that a qualified borrower takes any action within its control which causes such proceeds not to be used for a qualified project. The Secretary shall prescribe regulations specifying remedial actions that may be taken (including conditions to taking such remedial actions) to prevent an action described in the preceding sentence from causing a bond to fail to be an electric transmission property bond. 
(e)Maturity limitations 
(1)Duration of termA bond shall not be treated as an electric transmission property bond if the maturity of such bond exceeds the maximum term determined by the Secretary under paragraph (2) with respect to such bond. 
(2)Maximum termDuring each calendar month, the Secretary shall determine the maximum term permitted under this paragraph for bonds issued during the following calendar month. Such maximum term shall be the greater of 15 years or the term which the Secretary estimates will result in the present value of the obligation to repay the principal on the bond being equal to 50 percent of the face amount of such bond. Such present value shall be determined without regard to the requirements of subsection (l)(6) and using as a discount rate the average annual interest rate of tax of tax-exempt obligations having a term of 10 years or more which are issued during the month. If the term as so determined is not a multiple of a whole year, such term shall be rounded to the next highest whole year. 
(f)Limitation on amount of bonds designated 
(1)National limitationThere is a national electric transmission property bond limitation of $2,500,000,000. 
(2)Allocation by secretaryThe Secretary, in consultation with the Secretary of Energy, shall allocate the amount described in paragraph (1) among qualified projects in such manner as the Secretary determines appropriate, except that the Secretary may not allocate more than $1,560,000,000 of the national electric transmission property bond limitation to finance qualified projects of qualified borrowers which are public power entities. 
(g)Credit included in gross incomeGross income includes the amount of the credit allowed to the taxpayer under this section (determined without regard to subsection (c)) and the amount so included shall be treated as interest income. 
(h)Special rules relating to expenditures 
(1)In generalAn issue shall be treated as meeting the requirements of this subsection if, as of the date of issuance, the qualified issuer reasonably expects— 
(A)at least 95 percent of the proceeds from the sale of the issue are to be spent for 1 or more qualified projects within the 5-year period beginning on the date of issuance of the clean energy bond, 
(B)a binding commitment with a third party to spend at least 10 percent of the proceeds from the sale of the issue will be incurred within the 6-month period beginning on the date of issuance of the clean energy bond or, in the case of a clean energy bond the proceeds of which are to be loaned to 2 or more qualified borrowers, such binding commitment will be incurred within the 6-month period beginning on the date of the loan of such proceeds to a qualified borrower, and 
(C)such projects will be completed with due diligence and the proceeds from the sale of the issue will be spent with due diligence. 
(2)Extension of periodUpon submission of a request prior to the expiration of the period described in paragraph (1)(A), the Secretary may extend such period if the qualified issuer establishes that the failure to satisfy the 5-year requirement is due to reasonable cause and the related projects will continue to proceed with due diligence. 
(3)Failure to spend required amount of bond proceeds within 5 yearsTo the extent that less than 95 percent of the proceeds of such issue are expended by the close of the 5-year period beginning on the date of issuance (or if an extension has been obtained under paragraph (2), by the close of the extended period), the qualified issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142. 
(i)Special rules relating to arbitrageA bond which is part of an issue shall not be treated as an electric transmission property bond unless, with respect to the issue of which the bond is a part, the qualified issuer satisfies the arbitrage requirements of section 148 with respect to proceeds of the issue. 
(j)Cooperative electric company; electric transmission property bond lender; public power entity; qualified borrowerFor purposes of this section— 
(1)Cooperative electric companyThe term cooperative electric company means a mutual or cooperative electric company described in section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric utility which has received a loan or loan guarantee under the Rural Electrification Act. 
(2)Electric transmission property bond lenderThe term electric transmission property bond lender means a lender which is a cooperative which is owned by, or has outstanding loans to, 100 or more cooperative electric companies and is in existence on February 1, 2002, and shall include any affiliated entity which is controlled by such lender. 
(3)Public power entityThe term public power entity means a State utility with a service obligation, as such terms are defined in section 217 of the Federal Power Act (as in effect on the date of the enactment of this paragraph). 
(4)Qualified issuerThe term qualified issuer means— 
(A)an electric transmission property bond lender, 
(B)a cooperative electric company, or 
(C)a public power entity. 
(5)Qualified borrowerThe term qualified borrower means— 
(A)a mutual or cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C), or 
(B)a public power entity. 
(k)Special rules relating to pool bondsNo portion of a pooled financing bond may be allocable to any loan unless the borrower has entered into a written loan commitment for such portion prior to the issue date of such issue. 
(l)Other definitions and special rulesFor purposes of this section— 
(1)BondThe term bond includes any obligation. 
(2)Pooled financing bondThe term pooled financing bond shall have the meaning given such term by section 149(f)(4)(A). 
(3)Partnership; s corporation; and other pass-thru entities 
(A)In generalUnder regulations prescribed by the Secretary, in the case of a partnership, trust, S corporation, or other pass-thru entity, rules similar to the rules of section 41(g) shall apply with respect to the credit allowable under subsection (a). 
(B)No basis adjustmentRules similar to the rules under section 1397E(l) shall apply. 
(4)Bonds held by regulated investment companiesIf any electric transmission property bond is held by a regulated investment company, the credit determined under subsection (a) shall be allowed to shareholders of such company under procedures prescribed by the Secretary. 
(5)Ratable principal amortization requiredA bond shall not be treated as an electric transmission property bond unless it is part of an issue which provides for an equal amount of principal to be paid by the qualified issuer during each calendar year that the issue is outstanding. 
(6)ReportingIssuers of electric transmission property bonds shall submit reports similar to the reports required under section 149(e). 
(m)TerminationThis section shall not apply with respect to any bond issued after December 31, 2017. . 
(b)ReportingSubsection (d) of section 6049 (relating to returns regarding payments of interest), as amended by this Act, is amended by adding at the end the following new paragraph: 
 
(11)Reporting of credit on electric transmission property bonds 
(A)In generalFor purposes of subsection (a), the term interest includes amounts includible in gross income under section 54C(g) and such amounts shall be treated as paid on the credit allowance date (as defined in section 54C(b)(4)). 
(B)Reporting to corporations, etcExcept as otherwise provided in regulations, in the case of any interest described in subparagraph (A), subsection (b)(4) shall be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such subsection. 
(C)Regulatory authorityThe Secretary may prescribe such regulations as are necessary or appropriate to carry out the purposes of this paragraph, including regulations which require more frequent or more detailed reporting. . 
(c)Clerical amendmentThe table of sections for subpart H of part IV of subchapter A of chapter 1, as amended by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 54C. Credit to holders of electric transmission property bonds.  . 
(d)Issuance of regulationsThe Secretary of the Treasury shall issues regulations required under section 54C of the Internal Revenue Code of 1986 (as added by this section) not later than 120 days after the date of the enactment of this Act. 
(e)Effective dateThe amendments made by this section shall apply to bonds issued after December 31, 2007. 
109.Extension and modification of investment credit for qualified fuel cell property, qualified microturbine property, and solar property 
(a)Extension 
(1)Qualified fuel cell propertySubparagraph (E) of section 48(c)(1) is amended by striking December 31, 2008 and inserting December 31, 2018. 
(2)Qualified microturbine propertySubparagraph (E) of section 48(c)(2) is amended by striking December 31, 2008 and inserting December 31, 2018. 
(3)Solar propertySubclause (II) of section 48(a)(2)(i) is amended by striking January 1, 2009 and inserting January 1, 2019. 
(b)Solar Investment Credit Allowed for Public Utility Property 
(1)In generalThe second sentence of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by inserting (other than property described in subparagraph (A)(i)) before shall not. 
(2)Effective DateThe amendment made by this subsection shall apply to periods after the date of the enactment of this Act, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
IIRevenue provisions 
201.Tax treatment of controlled foreign corporations established in tax havens 
(a)In generalSubchapter C of chapter 80 (relating to provisions affecting more than one subtitle) is amended by adding at the end the following new section: 
 
7875.Controlled foreign corporations in tax havens treated as domestic corporations 
(a)General ruleIf a controlled foreign corporation is a tax-haven CFC, then, notwithstanding section 7701(a)(4), such corporation shall be treated for purposes of this title as a domestic corporation. 
(b)Tax-Haven CFCFor purposes of this section— 
(1)In generalThe term tax-haven CFC means, with respect to any taxable year, a foreign corporation which— 
(A)was created or organized under the laws of a tax-haven country, and 
(B)is a controlled foreign corporation (determined without regard to this section) for an uninterrupted period of 30 days or more during the taxable year. 
(2)ExceptionThe term tax-haven CFC does not include a foreign corporation for any taxable year if substantially all of its income for the taxable year is derived from the active conduct of trades or businesses within the country under the laws of which the corporation was created or organized. 
(c)Tax-Haven countryFor purposes of this section— 
(1)In generalThe term tax-haven country means any of the following: 
 
 
 
AndorraGuernseyPanama  
 AnguillaIsle of ManSamoa  
 Antigua and BarbudaJerseySan Marino  
 ArubaLiberiaFederation of   
 Commonwealth of thePrincipality of Saint Christopher   
  Bahamas Liechtenstein and Nevis  
 BahrainRepublic of the Saint Lucia  
 Barbados MaldivesSaint Vincent  
 BelizeMalta and the  
 BermudaRepublic of the  Grenadines  
 British Virgin Islands Marshall IslandsRepublic of the  
 Cayman IslandsMauritius Seychelles  
 Cook IslandsPrincipality of MonacoTonga  
 CyprusMontserratTurks and Caicos  
 Commonwealth of theRepublic of NauruRepublic of   
  DominicaNetherlands Vanuatu  
 GibraltarAntilles  
 GrenadaNiue     
(2)Secretarial authorityThe Secretary may remove or add a foreign jurisdiction from the list of tax-haven countries under paragraph (1) if the Secretary determines such removal or addition is consistent with the purposes of this section. . 
(b)Conforming amendmentThe table of sections for subchapter C of chapter 80 is amended by adding at the end the following new item: 
 
 
Sec. 7875. Controlled foreign corporations in tax havens treated as domestic corporations.  . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
202.Taxation of income of controlled foreign corporations attributable to imported property 
(a)General RuleSubsection (a) of section 954 (defining foreign base company income) is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , and, and by adding at the end the following new paragraph: 
 
(6)imported property income for the taxable year (determined under subsection (j) and reduced as provided in subsection (b)(5)). . 
(b)Definition of Imported Property IncomeSection 954 is amended by adding at the end the following new subsection: 
 
(j)Imported Property Income 
(1)In generalFor purposes of subsection (a)(6), the term imported property income means income (whether in the form of profits, commissions, fees, or otherwise) derived in connection with— 
(A)manufacturing, producing, growing, or extracting imported property; 
(B)the sale, exchange, or other disposition of imported property; or 
(C)the lease, rental, or licensing of imported property. Such term shall not include any foreign oil and gas extraction income (within the meaning of section 907(c)) or any foreign oil related income (within the meaning of section 907(c)).
(2)Imported propertyFor purposes of this subsection— 
(A)In generalExcept as otherwise provided in this paragraph, the term imported property means property which is imported into the United States by the controlled foreign corporation or a related person. 
(B)Imported property includes certain property imported by unrelated personsThe term imported property includes any property imported into the United States by an unrelated person if, when such property was sold to the unrelated person by the controlled foreign corporation (or a related person), it was reasonable to expect that— 
(i)such property would be imported into the United States; or 
(ii)such property would be used as a component in other property which would be imported into the United States. 
(C)Exception for property subsequently exportedThe term imported property does not include any property which is imported into the United States and which— 
(i)before substantial use in the United States, is sold, leased, or rented by the controlled foreign corporation or a related person for direct use, consumption, or disposition outside the United States; or 
(ii)is used by the controlled foreign corporation or a related person as a component in other property which is so sold, leased, or rented. 
(D)Exception for certain agricultural commoditiesThe term imported property does not include any agricultural commodity which is not grown in the United States in commercially marketable quantities. 
(3)Definitions and special rules 
(A)ImportFor purposes of this subsection, the term import means entering, or withdrawal from warehouse, for consumption or use. Such term includes any grant of the right to use intangible property (as defined in section 936(h)(3)(B)) in the United States. 
(B)United statesFor purposes of this subsection, the term United States includes the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(C)Unrelated personFor purposes of this subsection, the term unrelated person means any person who is not a related person with respect to the controlled foreign corporation. 
(D)Coordination with foreign base company sales incomeFor purposes of this section, the term foreign base company sales income shall not include any imported property income. . 
(c)Separate Application of Limitations on Foreign Tax Credit for Imported Property Income 
(1)In generalParagraph (1) of section 904(d) (relating to separate application of section with respect to certain categories of income) is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)imported property income, and . 
(2)Imported property income definedParagraph (2) of section 904(d) is amended by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively, and by inserting after subparagraph (H) the following new subparagraph: 
 
(I)Imported property incomeThe term imported property income means any income received or accrued by any person which is of a kind which would be imported property income (as defined in section 954(j)). . 
(3)Conforming amendmentClause (ii) of section 904(d)(2)(A) is amended by inserting or imported property income after passive category income. 
(d)Technical Amendments 
(1)Clause (iii) of section 952(c)(1)(B) (relating to certain prior year deficits may be taken into account) is amended— 
(A)by redesignating subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI), and 
(B)by inserting after subclause (I) the following new subclause: 
 
(II)imported property income, . 
(2)Paragraph (5) of section 954(b) (relating to deductions to be taken into account) is amended by striking and the foreign base company oil related income and inserting the foreign base company oil related income, and the imported property income. 
(e)Effective DateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after the date of the enactment of this Act, and to taxable years of United States shareholders within which or with which such taxable years of such foreign corporations end. 
203.Modification of effective date of leasing provisions of the American Jobs Creation Act of 2004 
(a)Leases to Foreign EntitiesSection 849(b) of the American Jobs Creation Act of 2004 is amended by adding at the end the following new paragraph: 
 
(5)Leases to foreign entitiesIn the case of tax-exempt use property leased to a tax-exempt entity which is a foreign person or entity, the amendments made by this part shall apply to taxable years beginning after December 31, 2006, with respect to leases entered into on or before March 12, 2004. . 
(b)Effective DateThe amendment made by this section shall take effect as if included in the enactment of the American Jobs Creation Act of 2004. 
204.Clarification of economic substance doctrine 
(a)In generalSection 7701 is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection: 
 
(o)Clarification of economic substance doctrine; etc 
(1)General rules 
(A)In generalIn any case in which a court determines that the economic substance doctrine is relevant for purposes of this title to a transaction (or series of transactions), such transaction (or series of transactions) shall have economic substance only if the requirements of this paragraph are met. 
(B)Definition of economic substanceFor purposes of subparagraph (A)— 
(i)In generalA transaction has economic substance only if— 
(I)the transaction changes in a meaningful way (apart from Federal tax effects) the taxpayer’s economic position, and 
(II)the taxpayer has a substantial nontax purpose for entering into such transaction and the transaction is a reasonable means of accomplishing such purpose. In applying subclause (II), a purpose of achieving a financial accounting benefit shall not be taken into account in determining whether a transaction has a substantial nontax purpose if the origin of such financial accounting benefit is a reduction of income tax.
(ii)Special rule where taxpayer relies on profit potentialA transaction shall not be treated as having economic substance by reason of having a potential for profit unless— 
(I)the present value of the reasonably expected pre-tax profit from the transaction is substantial in relation to the present value of the expected net tax benefits that would be allowed if the transaction were respected, and 
(II)the reasonably expected pre-tax profit from the transaction exceeds a risk-free rate of return. 
(C)Treatment of fees and foreign taxesFees and other transaction expenses and foreign taxes shall be taken into account as expenses in determining pre-tax profit under subparagraph (B)(ii). 
(2)Special rules for transactions with tax-indifferent parties 
(A)Special rules for financing transactionsThe form of a transaction which is in substance the borrowing of money or the acquisition of financial capital directly or indirectly from a tax-indifferent party shall not be respected if the present value of the deductions to be claimed with respect to the transaction is substantially in excess of the present value of the anticipated economic returns of the person lending the money or providing the financial capital. A public offering shall be treated as a borrowing, or an acquisition of financial capital, from a tax-indifferent party if it is reasonably expected that at least 50 percent of the offering will be placed with tax-indifferent parties. 
(B)Artificial income shifting and basis adjustmentsThe form of a transaction with a tax-indifferent party shall not be respected if— 
(i)it results in an allocation of income or gain to the tax-indifferent party in excess of such party’s economic income or gain, or 
(ii)it results in a basis adjustment or shifting of basis on account of overstating the income or gain of the tax-indifferent party. 
(3)Definitions and special rulesFor purposes of this subsection— 
(A)Economic substance doctrineThe term economic substance doctrine means the common law doctrine under which tax benefits under subtitle A with respect to a transaction are not allowable if the transaction does not have economic substance or lacks a business purpose. 
(B)Tax-indifferent partyThe term tax-indifferent party means any person or entity not subject to tax imposed by subtitle A. A person shall be treated as a tax-indifferent party with respect to a transaction if the items taken into account with respect to the transaction have no substantial impact on such person’s liability under subtitle A. 
(C)Exception for personal transactions of individualsIn the case of an individual, this subsection shall apply only to transactions entered into in connection with a trade or business or an activity engaged in for the production of income. 
(D)Treatment of lessorsIn applying paragraph (1)(B)(ii) to the lessor of tangible property subject to a lease— 
(i)the expected net tax benefits with respect to the leased property shall not include the benefits of— 
(I)depreciation, 
(II)any tax credit, or 
(III)any other deduction as provided in guidance by the Secretary, and 
(ii)subclause (II) of paragraph (1)(B)(ii) shall be disregarded in determining whether any of such benefits are allowable. 
(4)Other common law doctrines not affectedExcept as specifically provided in this subsection, the provisions of this subsection shall not be construed as altering or supplanting any other rule of law, and the requirements of this subsection shall be construed as being in addition to any such other rule of law. 
(5)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this subsection. Such regulations may include exemptions from the application of this subsection. . 
(b)Effective dateThe amendments made by this section shall apply to transactions entered into after the date of the enactment of this Act. 
205.Penalty for understatements attributable to transactions lacking economic substance, etc 
(a)In generalSubchapter A of chapter 68 is amended by inserting after section 6662A the following new section: 
 
6662B.Penalty for understatements attributable to transactions lacking economic substance, etc 
(a)Imposition of penaltyIf a taxpayer has an noneconomic substance transaction understatement for any taxable year, there shall be added to the tax an amount equal to 40 percent of the amount of such understatement. 
(b)Reduction of penalty for disclosed transactionsSubsection (a) shall be applied by substituting 20 percent for 40 percent with respect to the portion of any noneconomic substance transaction understatement with respect to which the relevant facts affecting the tax treatment of the item are adequately disclosed in the return or a statement attached to the return. 
(c)Noneconomic substance transaction understatementFor purposes of this section— 
(1)In generalThe term noneconomic substance transaction understatement means any amount which would be an understatement under section 6662A(b)(1) if section 6662A were applied by taking into account items attributable to noneconomic substance transactions rather than items to which section 6662A would apply without regard to this paragraph. 
(2)Noneconomic substance transactionThe term noneconomic substance transaction means any transaction if— 
(A)there is a lack of economic substance (within the meaning of section 7701(o)(1)) for the transaction giving rise to the claimed benefit or the transaction was not respected under section 7701(o)(2), or 
(B)the transaction fails to meet the requirements of any similar rule of law. 
(d)Rules applicable to compromise of penalty 
(1)In generalIf the 1st letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the Internal Revenue Service Office of Appeals has been sent with respect to a penalty to which this section applies, only the Commissioner of Internal Revenue may compromise all or any portion of such penalty. 
(2)Applicable rulesThe rules of paragraphs (2) and (3) of section 6707A(d) shall apply for purposes of paragraph (1). 
(e)Coordination with other penaltiesExcept as otherwise provided in this part, the penalty imposed by this section shall be in addition to any other penalty imposed by this title. 
(f)Cross references 
 
(1) For coordination of penalty with understatements under section 6662 and other special rules, see section 6662A(e). 
(2) For reporting of penalty imposed under this section to the Securities and Exchange Commission, see section 6707A(e).  . 
(b)Coordination with other understatements and penalties 
(1)The second sentence of section 6662(d)(2)(A) is amended by inserting and without regard to items with respect to which a penalty is imposed by section 6662B before the period at the end. 
(2)Subsection (e) of section 6662A is amended— 
(A)in paragraph (1), by inserting and noneconomic substance transaction understatements after reportable transaction understatements both places it appears, 
(B)in paragraph (2)(A), by inserting and a noneconomic substance transaction understatement after reportable transaction understatement, 
(C)in paragraph (2)(B), by inserting 6662B or before 6663, 
(D)in paragraph (2)(C)(i), by inserting or section 6662B before the period at the end, 
(E)in paragraph (2)(C)(ii), by inserting and section 6662B after This section, 
(F)in paragraph (3), by inserting or noneconomic substance transaction understatement after reportable transaction understatement, and 
(G)by adding at the end the following new paragraph: 
 
(4)Noneconomic substance transaction understatementFor purposes of this subsection, the term noneconomic substance transaction understatement has the meaning given such term by section 6662B(c). . 
(3)Subsection (e) of section 6707A is amended— 
(A)by striking or at the end of subparagraph (B), and 
(B)by striking subparagraph (C) and inserting the following new subparagraphs: 
 
(C)is required to pay a penalty under section 6662B with respect to any noneconomic substance transaction, or 
(D)is required to pay a penalty under section 6662(h) with respect to any transaction and would (but for section 6662A(e)(2)(C)) have been subject to penalty under section 6662A at a rate prescribed under section 6662A(c) or under section 6662B, . 
(c)Clerical amendmentThe table of sections for part II of subchapter A of chapter 68 is amended by inserting after the item relating to section 6662A the following new item: 
 
 
Sec. 6662B. Penalty for understatements attributable to transactions lacking economic substance, etc.  . 
(d)Effective dateThe amendments made by this section shall apply to transactions entered into after the date of the enactment of this Act. 
206.Denial of deduction for interest on underpayments attributable to noneconomic substance transactions 
(a)In generalSection 163(m) (relating to interest on unpaid taxes attributable to nondisclosed reportable transactions) is amended— 
(1)by striking “attributable” and all that follows and inserting the following: “attributable to— 
 
(1)the portion of any reportable transaction understatement (as defined in section 6662A(b)) with respect to which the requirement of section 6664(d)(2)(A) is not met, or 
(2)any noneconomic substance transaction understatement (as defined in section 6662B(c)). , and 
(2)by inserting And Noneconomic Substance Transactions in the heading thereof after Transactions. 
(b)Effective dateThe amendments made by this section shall apply to transactions after the date of the enactment of this Act in taxable years ending after such date. 
 
